Name: 91/112/EEC: Commission Decision of 12 February 1991 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  health;  Europe;  animal product;  means of agricultural production
 Date Published: 1991-03-05

 Avis juridique important|31991D011291/112/EEC: Commission Decision of 12 February 1991 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain Official Journal L 058 , 05/03/1991 P. 0029 - 0032 Finnish special edition: Chapter 3 Volume 36 P. 0191 Swedish special edition: Chapter 3 Volume 36 P. 0191 COMMISSION DECISION of 12 February 1991 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (91/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 90/425/EEC (2), and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC (4), and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5), as last amended by Directive 89/662/EEC, and in particular Article 7a thereof, Whereas, pursuant to Articles 9a (1) of Directive 64/432/EEC, 8a (1) of Directive 72/461/EEC and 7a (1) of Directive 80/215/EEC, a derogation from the prohibition on the export of live swine, fresh pigmeat and certain meat products may be granted for one or more parts of the territory of a Member State where African swine fever has been recorded within the previous 12 months; Whereas by Council Decision 89/21/EEC (6) a derogation from prohibitions relating to African swine fever was granted in respect of a specific defined area in Spain; Whereas when the Council adopted Decision 89/21/EEC the competent authorities of Spain undertook to implement a ban, in particular on movements of swine from areas where African swinefever has been recorded to areas designated as qualifying under derogation relating to intra-Community trade; Whereas in the light of the evolution of the health situation it is possible to allow movements of slaughter pigs from a designated area (surveillance zone) of the infected region to the disease-free region under certain conditions; Whereas it also appears appropriate to vary the abovementioned ban by allowing movements of slaughter pigs only under certain conditions to the designated area (surveillance zone) from the rest of the infected region; Whereas studies still underway on the survival of African swine fever virus in hams and loins strongly suggest that such hams and loins do not contain the virus when they have undergone the prescribed fermentation and maturation process; Whereas since certain geographical areas can be identified as areas with an improved health situation certain restrictions can be lifted on trade of hams and loins producted from pigs originating from such areas; Whereas the Standing Veterinary Committee has delivered a favourable opinion, HAS ADOPTED THIS DECISION: Article 1 Decision 89/21/EEC is hereby amended as follows: 1. (relates solely to the Spanish text); 2. in Article 1 (1), (2) (a), (b) and (c), Article 2 (1), (2) (a), (b) and (c) and Article 3 (1), (2) (a), (b) and (c), 'the Annex hereto' is replaced by 'Annex I' (disease free region); 3. after Article 3, a new Article 3a is hereby added as follows: 'Article 3a 1. Without prejudice to Article 3, Spain is hereby authorized to consign hams and loins as defined in paragraph 2 and containing pigmeat other than that referred to in Article 4 (1) (a) of Directive 80/215/EEC to other Member States from those parts of its territory specified in the Annexes. 2. For the purpose of paragraph 1 hams and loins means hams and loins prepared from meat coming from pigs which comply with the conditions laid down in Article 1 (2) or originate from those parts of the territory described in Annex II (surveillance zone) and (a) which comply with the following conditions: (i) originate from a municipality with 12 months freedom from clinical outbreaks of African swine fever and in which there are no herds which have contained sero-positive pigs for at least 12 months; (ii) have been born, reared and kept throughout their lives on a farm: - which is situated in a municipality complying with the conditions described under (i), - which has remained for at least three months not less than 10 km distant from any clinical outbreak of African swine fever; (iii) have undergone a serological test immediately prior to transport for slaughter and have been found free of antibodies of the African swine fever virus; (iv) have been marked in such a way that the herd and municipality of origin can be identified at the time of slaughter; (v) have been transported directly from the herd of origin to the designated slaughterhouse, in a sealed means of transport; (vi) have been slaughtered after 1 February 1991 in slaughterhouses, cut in cutting plants, processed and stored in stores situated within those parts of the territory specified in the Annexes, kept separately during this whole process; and (b) which have undergone treatment involving natural fermentation and maturation lasting at least 190 days for hams and 140 days for loins and which are identified in such a way that the herd of origin can be established at any time during the time of fermentation and maturation; and (c) which have been stored separately from meat products which do not comply with the conditions listed under (a) and (b). 3. Hams and loins referred to in paragraph 2 shall, until 1 July 1991, be stored in specified cold stores under the control of the Spanish veterinary authorities. In the light of the results of the joint USDA/Spanish studies and the subsequent opinion of the Scientific Veterinary Committee the Commission shall, before that date, amend the present Decision as necessary. 4. Parts from pigs which have been slaughtered in accordance with the conditions of paragraph 2 (a) in an abattoir situated in the territory specified in Annex 1 and which are not used for products such a hams, loins and chorizo, shall undergo treatment in accordance with the provisions of Article 4 (1) (a) of Directive 80/215/EEC or be processed in a high risk processing plant as animal waste. 5. The health certificate provided for in Directive 77/99/EEC (*) and accompanying hams and loins fulfilling the conditions laid down in paragraph 2 consigned from Spain shall bear the following words: "ham(s) and loin(s) complying with Council Decision 89/21/EEC of 14 December 1988 derogating from prohibitions relating to African swine fever from certain areas of Spain as amended by Commission Decision 91/112/EEC.". (*) OJ No L 26, 3. 2. 1977, p. 85.'; 4. the Annex is replaced by the Annexes hereto. Article 2 Member States shall amend the measures which they apply to trade with regard to hams and loins referred to in Article 1 so as to bring them into compliance with this Decision not later than 1 July 1991. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 395, 30. 12. 1989, p. 13. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 9, 12. 1. 1989, p. 24. ANNEX 'ANNEX I All parts of the territory of Spain situated to the north and east of a line formed by: - the river Tormes where it joins the river Douro at the border with Portugal, to Lake Embalse de Almendra, through the towns of Ledesma and Salamanca to the town of Alba de Tormes, - road C 510 from Alba de Tormes to Anaya de Alba and Horcajo-Medianero and the provincial border between the provinces of Salamanca and Avila, - the provincial border between Salamanca and Ã vila south and south-west up to where the border meets the provincial border of CÃ ¡ceres, - the provincial border between Ã vila and CÃ ¡ceres south-east up to where it meets road C 110 at Puerto de Tornavacas, - road C 110 from Puerto de Tornavacas south-west up to Tornavacas, Jerte and Plasencia, - road C 524 from Plasencia south to Trujillo, - the road from Trujillo going south through the villages of La Cumbre and MontÃ ¡nchez to MÃ ©rida, - road 630 south through TorremegÃ ­a and Almendralejo up to Villafranca de los Barros, - the road from Villafranca de los Barros east through Ribera del Fresnos, Hornachos and Campillo de Llerena to Peraleda del Zaucejo and then north-east along the road to Monterrubio la Serena and Helechal until it meets the railroad at Cabeza del Buey, - the railway (Castuera-Puertollano) from Cabeza del Buey direction east until the railway crosses the provincial border between the provinces of Badajoz and CÃ ³rdoba; the provincial border of CÃ ³rdoba until it crosses the river GuadÃ ¡lmez, - the river GuadÃ ¡lmez in south-east direction; the provincial border between the provinces of Ciudad Real and CÃ ³rdoba, the river Rio de las Yeaguas in south direction and forming the provincial border between the provinces of Cordoba and Jaen; the river Guadalquivir in direction south-west from the town Villa del RÃ ­o through the towns Montoro; El Carpio, CÃ ³rdoba, AlmodÃ ³var del RÃ ­o, Posadas, PeÃ ±aflor, Villaverde del RÃ ­o, Acolea del RÃ ­o, Sevilla and Coria del RÃ ­o until it meets the provincial border between Sevilla and CÃ ¡diz, - the road from the river Guadalquivir in direction south-east through the town Trebujena and Mesas de Asta to Jerez dela Frontera, - the road 342 direction east through the towns Arcos de la Frontera, Bornos, VillamartÃ ­n, Algodonales to Olvera, - the road from Olvera direction south-east through EstaciÃ ³n de Setinil to Cuevas del Becerro, - the road from Cuevas del Becerro in direction north-east to Huertas y Montes and then in direction south-east to Ardales and further south to El Burgo, - the road 344 from El Burgo through Alozaina to Coin, - the road 337 from Coin through Monda, Ojen and Marbella to the Mediterranean Sea. ANNEX II All parts of the territory of Spain south and west of the line described in Annex I with the exception of the area situated south, west and north of the line formed by: - the local road from ElvÃ ¡s, Portugal passing the Spanish-Portuguese border to Olivenza, - the road C 423 from Olivenza to Valverde de LeganÃ ©s, - the local road from Valverde de LeganÃ ©s to Barcarrota, - the local road from Barcarrota to SalvaleÃ ³n, - the local road from SalvaleÃ ³n to Salvatierra de los Barros, - the local road from Salvatierra de los Barros to Burguillos del Cerro, - the local road from Burguillos del Cerro through Valverde de Burguillos to Atalaya, - the local road from Atalaya through Medina de la Torres to Fuente de Cantos, - the road C 437 from Fuente de Cantos to Bienvenida, - the local road from Bienvenida to VillagarcÃ ­a de la Torre, - the national road N 432 from VillagarcÃ ­a de la Torre to Llerena, - the road C 413 from Llerena to Casas de Pila, - the local road from Casas de Pila through Maguilla to Campillo de Llerena - the road from Campillo de Llerena to Peraleda del Zaucejo and then north-east along the road to Monterrubio la Serena and Helechai until it meets the railway at Cabeza del Buey, - the railway (Castuera-Puertollano) from Cabeza del Buey direction east until the railway crosses the provincial border between the provinces of Badajoz and Cordoba; the provincial border of CÃ ³rdoba until it crosses the river GuadÃ ¡lmez, - the river GuadÃ ¡lmez in south-east direction; the provincial border between the provinces of Ciudad Real and CÃ ³rdoba, the river RÃ ­o de las Yeguas in south direction and forming the provincial border between the provinces of Cordoba and JaÃ ©n; the river Guadalquivir in direction south-west from the town Villa del RÃ ­o through the towns Montoro; El Carpio, CÃ ³rdoba, AlmodÃ ³var del RÃ ­o, Posadas, PeÃ ±aflor, Villaverde del RÃ ­o, Alcolea del RÃ ­o, Sevilla and Coria del RÃ ­o and continue to SanlÃ ºcar de Barrameda.'